In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 13‐2432 
UNITED STATES OF AMERICA, 
                                                             Plaintiff‐Appellee, 

                                                    v. 

ELBEA EDWARD MALONE, 
                                                          Defendant‐Appellant. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                          Central District of Illinois. 
                   No. 12‐CR‐40053 — Sara Darrow, Judge. 
                                  ____________________ 

      ARGUED JANUARY 21, 2014 — DECIDED MARCH 31, 2014 
                  ____________________ 

    Before KANNE and SYKES, Circuit Judges, and GILBERT, Dis‐
trict Judge. 
    GILBERT,  District  Judge.  Elbea  Edward  Malone  is  a  cattle 
farmer  who  got  in  over  his  head  when  the  cost  of  running 
his  cattle  business  began  exceeding  its  income.  For  a  while 
he  kited  checks  with  his  codefendant  Richard  Anderson  to 
                                                 
  Honorable  J.  Phil  Gilbert,  District  Judge  of  the  United  States  District 

Court for the Southern District of Illinois, sitting by designation. 
2                                                        No. 13‐2432 

keep  his  business  afloat,  but  when  that  plan  fell  apart,  he 
and  Anderson  turned  to  fraud,  specifically,  selling  non‐
existent cattle to Larry O’Hern. Malone eventually confessed 
and  pled  guilty  to  bank  fraud  and  money  laundering.  As 
part of his sentence, the district judge ordered Malone to pay 
restitution  to  O’Hern.  Malone  now  challenges  that  compo‐
nent of his sentence. For the following reasons, we affirm the 
district judge’s restitution order. 
                            I. Background 
     Malone owned and ran a cattle feedlot where he housed 
and cared for other people’s cattle, including some owned by 
Galesburg  Livestock  Sales,  Inc.  (GLS). Anderson  was  GLS’s 
president,  but  the  company  was  owned  by  two  other  indi‐
viduals. Malone also worked as an agent of GLS to buy cattle 
to fatten up and sell later. GLS’s cattle served as collateral for 
its loans. 
     In 2008, the feedlot started losing money due, in part, to a 
higher  than  usual  rate  of  cattle  death,  environmental  prob‐
lems at the feedlot, and other economic challenges to the cat‐
tle industry generally. This jeopardized Malone’s business as 
well  as  GLS’s  business  loans  for  which  its  cattle  served  as 
collateral. Malone and Anderson, on behalf of GLS, turned to 
check  kiting  to  keep  their  respective  accounts  from  being 
overdrawn; one would write a check to the other, and before 
it  was  collected,  the  other  would  write  a  check  back  to  the 
first, so it appeared there were funds in Malone’s and GLS’s 
bank  accounts  when  there  really  were  none.  The  details  of 
the check kiting scheme between Malone and Anderson are 
not relevant, but the manner in which Malone sought to ex‐
tricate  himself  from  debt  once  the  banks  involved  detected 
the check‐kiting scheme is.  
No. 13‐2432                                                           3 

    Malone was overdrawn by $400,000 in late 2009 when his 
bank threw a wrench into the check kiting scheme. To obtain 
funds  to  cover  the  debt,  Malone  and Anderson  arranged  to 
sell O’Hern 700 cattle that they said GLS had acquired for a 
buyer who had backed out of the deal. O’Hern paid $400,000 
for  the  cattle,  which  Malone  deposited  into  his  overdrawn 
bank  account.  In  reality,  there  were  no  cattle,  no  reneging 
buyer,  and,  ultimately,  a  very  angry  O’Hern.  Malone  gave 
O’Hern $115,000 in an effort to appease him. 
    O’Hern  was  not  appeased  and  instead  turned  to  self‐
help.  In  February  2010,  he  visited  Malone’s  feedlot  and  re‐
moved an undetermined number  of cattle  from  the  lot. The 
cattle,  of  course,  did  not  belong  to  Malone,  who  only  kept 
other  people’s  cattle—including  some  belonging  to 
O’Hern—on  his  feedlot.  O’Hern  also  obtained  liens  on  real 
property  owned  by  Malone  and  Anderson.  Eventually 
O’Hern  filed  a  civil  suit  in  state  court  seeking  to  sort  out, 
among other things, who owed what to whom as a result of 
Malone’s  cattle  selling  antics  and  O’Hern’s  resorting  to  self‐
help. That case is ongoing. 
   In  the  meantime,  Malone  and Anderson  came  to  the  at‐
tention  of  law  enforcement.  Malone  was  indicted  in  July 
2012  on  ten  counts  of  bank  fraud  and  one  count  of  money 
laundering.  In  January  2013,  he  pled  guilty  to  one  bank 
fraud charge and the money laundering charge.  
   At sentencing, Malone urged the district judge to refrain 
from  ordering  restitution  to  O’Hern  on  the  theory  that 
O’Hern  had  already  received  a  full  recovery  for  his  losses 
from  the  cattle  he  took  from  Malone’s  feedlot,  from  fees 
O’Hern  still  owed  Malone  for  care  of  his  (real)  cattle,  and 
from the liens on Malone’s real property. Malone also asked 
4                                                                     No. 13‐2432 

the  district  judge  to  exercise  her  discretion  under  18  U.S.C. 
§ 3663A(c)(3)(B), often referred to as the “complexity excep‐
tion,”  not  to  order  restitution  because  the  need  to  compen‐
sate  O’Hern  was  outweighed  by  the  burden  of  determining 
complex issues regarding the amount of his losses.  
    Despite Malone’s request, the district judge imposed res‐
titution  in  the  amount  of  $285,000,  the  difference  between 
the $400,000 O’Hern paid for the non‐existent cattle and the 
$115,000 Malone refunded him, to be paid jointly and sever‐
ally with Anderson. 
    In doing so, the district judge made some comments that 
Malone  argues  reflected  a  misunderstanding  of  her  obliga‐
tion to impose restitution. First, with respect to the complexi‐
ty exception,1 she stated: 
          I guess I looked at that as if it would—if, in order 
      for the Court to determine restitution, the instant mat‐
      ters—the sentencing in this instant matter would have 
      to  be  continued,  then  that  would  trigger  the  applica‐
      tion of that, not necessarily because it would be com‐
      plicated, therefore you wouldn’t have to enter the or‐
      der. 
          And I don’t think there is any request to continue 
      this  sentencing  hearing  until  the  state  court  case  has 
      resolved. 
(R.  51,  Sent.  Tr.  11)  Later,  the  district  judge  also  stated  she 
had no discretion as to whether to impose restitution. (R. 51, 

                                                 
1  The  judge  cited  18  U.S.C.  § 3663(a)(1)(B)(ii),  a  similar  provision  in  the 

Victim  and  Witness  Protection  Act  of  1982,  the  statute  addressing  non‐
mandatory restitution.  
No. 13‐2432                                                           5 

Sent.  Tr.  22)  Malone  argues  that  these  statements  show  the 
district  judge  did  not  understand  she  had  discretion  to  re‐
frain from  ordering restitution  under the complexity  excep‐
tion  even  where  a  continuance  of  the  sentencing  had  not 
been requested. 
    With  reference  to  the  state  court  litigation  regarding 
debts between O’Hern and Malone, if there are any, the dis‐
trict judge stated: 
        While the Court is mindful of the fact that there is 
    a  pending  state  court  proceeding  in  which  many  of 
    these subissues will be determined by a different trier 
    of fact, as to whether or nor Mr. [O’Hern] has actual‐
    ly—is still actually owed $285,000 or a sum that’s been 
    offset by the different cattle  that was taken off of  the 
    lot and perhaps not paying for care of cattle, different 
    cattle, that he already had on the Malone farm, I feel 
    that those—those are issues a little bit farther down in 
    the weeds than are necessary for the Court to have the 
    benefit  of  at  this  time  in  determining  whether  or  not 
    restitution should be ordered as part of this case. 
(R. 51, Sent. Tr. 21) She further stated she believed she could 
“offset [the amount of restitution] by any payments already 
then made by the defendant towards the victim up until to‐
day’s date,” but that she did not think she could “offset [her] 
judgment of restitution by any future or contemplated pay‐
ments.”  (R.  51,  Sent.  Tr.  16)  Malone  argues  that  the  first  of 
these two statements shows the district judge did not appre‐
ciate  her  ability  to  consider  the  pendency  of  the  state  court 
proceedings  when  deciding  whether  to  refrain  from  order‐
ing restitution under the complexity exception. 
6                                                         No. 13‐2432 

     Malone also argues the Government failed to prove by a 
preponderance of the evidence, and the district judge failed 
to  find,  the amounts  owed to O’Hern considering the  value 
of his self‐help measures. Finally, Malone argues the district 
judge erred by failing to delay entry of the restitution order 
pursuant to 18 U.S.C. § 3664(d)(5) in light of the inability to 
ascertain O’Hern’s losses at least ten days before sentencing.  
                            II.  Discussion 
A. Mandatory Victims Restitution Act  
     Restitution  in  this  case  is  governed  by  the  Mandatory 
Victims  Restitution Act  of  1996  (MVRA),  codified  largely  at 
18 U.S.C. §§ 3663A and 3664. The MVRA applies to property 
crimes achieved by fraud or deceit where there is an identi‐
fiable  victim,  18  U.S.C.  § 3663A(c)(1),  and  provides  that  the 
Court “shall order” the defendant to make restitution to the 
victim,  18  U.S.C.  § 3663A(a)(1);  see  18  U.S.C.  § 3664(f)(1)(A) 
(“In each order of restitution, the court shall order restitution 
to  each  victim  in  the  full  amount  of  each  victim’s  losses  as 
determined  by  the  court  and  without  consideration  of  the 
economic  circumstances  of  the  defendant.”).  Congress  in‐
tended the MVRA to ensure victims are compensated for the 
full amount of their losses caused by a defendant’s criminal 
conduct.  United  States  v.  Robers,  698  F.3d  937,  943  (7th  Cir. 
2012), cert. granted, 134 S. Ct. 470 (2013). The MVRA supple‐
mented  the  earlier  Victim  and  Witness  Protection  Act  of 
1982, 18 U.S.C. § 3663 (VWPA), which had required courts to 
consider the defendant’s economic condition before ordering 
restitution and allowed courts discretion to refrain from or‐
dering a defendant to make restitution. 
No. 13‐2432                                                           7 

    Under  the  MVRA,  18  U.S.C.  § 3663A(b)(1),  an  order  of 
restitution  for  property  loss  must  require  the  defendant  to 
return the property to the victim or to return the value of the 
property minus “the value (as of the date the property is re‐
turned)  of  any  part  of  the  property  that  is  returned.”  18 
U.S.C.  § 3663A(b)(1)(A)(ii).  Any  amount  the  victim  has  re‐
ceived from the defendant in a civil suit as of the time of sen‐
tencing qualifies as “property that is returned” and must be 
used to reduce the restitution amount to prevent double re‐
covery  by  the  victim.  See  United  States  v.  Gallant,  537  F.3d 
1202,  1250  (8th  Cir.  2008).  However,  while  sums  received 
from  the  defendant  before  sentencing  are  fair  game, 
amounts  received  or  due  from  third  parties  are  not.  The 
MVRA prohibits courts from considering “the fact that a vic‐
tim has received or is entitled to receive compensation with 
respect to a loss from insurance or any other source.” 18 U.S.C. 
§ 3664(f)(1)(B)  (emphasis  added).  Thus,  when  determining 
the  restitution  amount  the  court  is  confined  to  considering 
(1) the property or  value of property  lost  by  the victim and 
(2) the value of property returned from the defendant to the 
victim,  but  not  the  victim’s  receipt  of  property  from  third 
parties.  
   The  Government  bears  the  burden  of  proving  the  loss 
amount  by  a  preponderance  of  the  evidence,  while  other 
burdens  are  to  be  allocated  as  justice  requires.  18  U.S.C. 
§ 3664(e).  Courts  have  decided  it  is  appropriate  to  place  on 
the  defendant  the  burden  of  proving  that  the  loss  amount 
should  be  reduced  by  compensation  received  by  the  victim 
from the defendant. United States v. Scheinbaum, 136 F.3d 443, 
449  (5th  Cir.  1998).  This  is  because  the  defendant  is  in  the 
best position to know what he has returned to the victim and 
has the strongest incentive to litigate the issue. Id.  
8                                                          No. 13‐2432 

    If  the  victim’s  losses  cannot  be  ascertained  ten  days  be‐
fore  the  sentencing  hearing,  after  notification  by  the  Gov‐
ernment or the Probation Office, the court must set a date to 
determine  the  loss  within  ninety  days  after  the  sentencing 
hearing. 18 U.S.C. § 3664(d)(5). If later losses are discovered, 
the victim may petition the court for an amended restitution 
order.  Id.  By  the  same  token,  if  a  victim  later  recovers  in  a 
civil  suit  some  of  his  loss  as  compensatory  damages,  the 
court  may  reduce  the  restitution  amount.  18  U.S.C. 
§ 3664(j)(2). 
   Malone  seeks  refuge  in  a  narrow  exception  to  the 
MVRA’s  mandatory  restitution  in  cases  where  determining 
the  amount  of  restitution  would  be  unduly  burdensome—
the so‐called complexity exception: 
     This section shall not apply … if the court finds, from 
     facts on the record, that— 
     * * *  
     (B) determining complex issues of fact related to the 
     cause or amount of the victim’s losses would compli‐
     cate or prolong the sentencing process to a degree 
     that the need to provide restitution to any victim is 
     outweighed by the burden on the sentencing process.  
18  U.S.C.  § 3663A(c)(3).  The  complexity  exception  creates  a 
balancing test where a court must weigh the need to provide 
restitution  to  a  victim  against  the  burden  on  the  sentencing 
process posed by determining complex issues of fact. By en‐
acting  this  provision,  Congress  intended  district  courts  to 
use  streamlined  processes  to  make  restitution  decisions 
quickly  and  to  “not  become  embroiled  in  intricate  issues  of 
proof.” United States v. Reifler, 446 F.3d 65, 136 (2d Cir. 2006); 
No. 13‐2432                                                                       9 

see  FED.  R.  CRIM.  P.  32(b)(1)  (“The  Court  must  impose  sen‐
tence  without  unnecessary  delay.”).  For  example,  in  Reifler, 
the  Court  of  Appeals  for  the  Second  Circuit  suggested  the 
complexity exception might apply where a restitution order 
would require determining complex issues of causation and 
value  of  losses  to  shareholders  of  a  company  involved  in 
criminal  fraud  because  the  shareholders  bought  and  sold 
shares for various reasons and at various times. Id. at 139. 
     In  applying  the  complexity  exception’s  balancing  test  to 
determine  whether  to  award  restitution,2  the  court  is  not 
prohibited from considering the existence of a separate civil 
suit involving the defendant that may provide a full or par‐
tial recovery to the victim. Such a suit, of course, could con‐
ceivably  lessen  the  “need  to  provide  restitution  to  any  vic‐
tim” in the criminal proceeding because relief may be avail‐
able  in  the  civil  proceeding.  Gallant,  537  F.3d  at  1254.  How‐
ever, “[a] district court should not place great weight on this 
factor. The mere fact that a victim has filed a civil suit, or the 
possibility that the victim could in the future file such a suit, 
is  of  little—and,  typically,  no—relevance.”  Id.  (emphasis  in 
original).  The  main  concern  of  the  complexity  exception  is 
avoiding a burden on the court that would bog down a sen‐
tencing  proceeding.  Id.  Generally,  if  determining  a  victim’s 
loss  creates  a  minimal  burden  on  the  sentencing  court,  the 
existence  of  a  separate  civil  proceeding  that  would  address 
the same issues will not be relevant. 

                                                 
2  Once  the  court  decides  to  order  restitution  in  spite  of  the  complexity 

exception,  as  noted  above  it  may  not  consider  a  victim’s  entitlement  to 
receive  compensation  from  another  source—such  as  a  civil  proceeding 
against a third party—in determining the amount of restitution to order. 
18 U.S.C. § 3664(f)(1)(B); Gallant, 537 F.3d at 1253‐54. 
10                                                          No. 13‐2432 

    The  Court  of  Appeals  generally  reviews  the  district 
court’s  decision  to  order  restitution  de  novo  and  its  calcula‐
tion  of  the  amount  for  abuse  of  discretion.  United  States  v. 
Rand,  403  F.3d  489,  493  (7th  Cir.  2005).  However,  a  district 
court’s  decision  regarding  application  of  the  complexity  ex‐
ception  is  reviewed  for  abuse  of  discretion.  United  States  v. 
Gushlak,  728  F.3d  184,  192  (2d  Cir.  2013);  see  United  States  v. 
Wirth, 719 F.3d 911, 918 (8th Cir. 2013). 
B. Application to Malone’s Sentencing 
     The district judge properly understood her authority un‐
der  the  MVRA  and  did  not  abuse  her  discretion  when  she 
ordered Malone to pay $285,000 in restitution to O’Hern. In 
coming  to  this  conclusion,  we  keep  in  mind  that  we  must 
consider the record as a whole rather than plucking the dis‐
trict judge’s statements out of context to create confusion or 
misunderstanding  where  none  exists.  See,  e.g.,  United  States 
v.  Black,  116  F.3d  198,  202  (7th  Cir.  1997)  (record  as  a whole 
demonstrated  district  judge  was aware  of  his  discretion  de‐
spite  isolated  comment  to  the  contrary).  Judges  do  not  al‐
ways speak as clearly as they would write, and it would be 
wrong  to  interpret  imperfection  in  oral  expression  to  mean 
more than the context suggests it means. 
    The  record  as  a  whole  shows  that  the  district  judge  cor‐
rectly understood her obligation to order restitution and did 
not abuse her discretion in declining to apply the complexity 
exception. She understood that any order of restitution was 
governed  by  the  mandatory  restitution  provisions  of  the 
MVRA rather than the VWPA. She further demonstrated she 
was  aware  of  the  complexity  exception  (although  she  once 
cited the statutory citation for the VWPA’s similar complexi‐
ty  exception)  but  declined  to  apply  the  exception  because 
No. 13‐2432                                                           11 

she  thought  the  issue  of  restitution  was  simple  and  did  not 
require a  complicated or prolonged sentencing process.  She 
noted  that  no  party  thought  prolonging  the  proceedings  by 
moving for a continuance was necessary, and acknowledged 
that the complicated issues in the state court litigation were 
“a  little  bit  farther  down  in  the  weeds”  than  she  needed  to 
go to order restitution to O’Hern. Thus, although she did not 
expressly  explain  her  balancing  of  the  relevant  complexity 
exception  factors,  she  clearly  considered  those  factors  and 
exercised  her  discretion  not  to  apply  the  exception  in  this 
case.  Having  done  so,  her  statement  that  she  did  not  have 
discretion  as  to  whether  to  impose  restitution  was  correct 
and  did  not  reflect  a  misunderstanding  of  her  authority  or 
discretion under the MVRA.  
    Even  if  the  district  judge  had  misunderstood  her  discre‐
tion, it would have been an abuse of that discretion to apply 
the  complexity  exception  because  the  calculation  of  the 
amount  of  restitution  was  simple.  It  could  not,  under  any 
stretch  of  the  imagination,  have  required  a  complicated  or 
prolonged sentencing process, much less one so complicated 
or  prolonged  that  it  could  have  outweighed  O’Hern’s  need 
for  restitution,  even  considering  the  existence  of  the  state 
court  civil  suit.  Under  18  U.S.C.  § 3663A(b)(1),  the  calcula‐
tion involved consideration of two, and only two, things:  (1) 
the  property  O’Hern  lost  or  its  value  (which  are  essentially 
the  same  thing  when,  as  here,  the  property  is  cash),  see  18 
U.S.C.  § 3663A(b)(1)(A)  and  (B)(i),  and  (2)  “the  value  (as  of 
the date the property is returned) of any part of the property 
that is returned,” 18 U.S.C. § 3663A(b)(1)(A)(ii). The value of 
the property O’Hern lost was $400,000, the  amount he  paid 
for  the  non‐existent  cattle,  and  the  value  of  the  part  of  that 
property  that  Malone  returned  was  $115,000,  the  refund 
12                                                            No. 13‐2432 

Malone gave O’Hern after O’Hern learned of the fraud. The 
difference between the two, $285,000, was the proper restitu‐
tion amount, and the district judge did not abuse her discre‐
tion in so finding. 
    The  cattle  O’Hern  obtained  through  self‐help,  the  cattle 
care  services  for  which  O’Hern  had  not  paid  Malone,  and 
the  liens  O’Hern  obtained  on  Malone’s  real  property  were 
irrelevant to the restitution calculation.  
    First, at least some of those items did not qualify as “any 
part  of  the  property  that  is  returned,”  18  U.S.C. 
§ 3663A(b)(1)(A)(ii),  such  that  they  could  have  reduced  the 
restitution  payment  due  to  O’Hern.  We  have  recently  held 
that  “property”  under  this  provision  means  “the  property 
stolen,”  that  is,  property  of  the  same  type  as  the  property 
lost  by  the  victim.  United  States  v.  Robers,  698  F.3d  937,  942 
(7th  Cir.  2012),  cert.  granted,  134  S.  Ct.  470  (2013).  In  Robers, 
we held that a district court could not consider the return of 
real property to lower the restitution amount where the vic‐
tim lost cash through a mortgage fraud scheme (at least not 
until  the  real  property  had  been  converted  into  cash).  Id. 
Here,  cash  was  stolen  from  O’Hern,  and  cattle,  cattle  care 
services, and liens are clearly not cash. Therefore, the district 
court  could  not  have  considered  O’Hern’s  receipt  of  those 
items to reduce the restitution amount unless they were con‐
verted to cash. 
     With  respect  to  the  cattle  O’Hern  took  from  Malone’s 
feedlot and sold to convert into cash, that amount could not 
be  considered  to  offset  the  loss  amount  if  it  came  from  a 
source other than Malone or his codefendant Anderson, who 
is  jointly  and  severally  liable  for  the  restitution  ordered. 
Since Malone did not keep his own cattle on the feedlot, the 
No. 13‐2432                                                             13 

cattle  O’Hern  took  belonged  either  to  third  parties  or  to 
O’Hern himself. To the extent it was O’Hern’s own cattle, it 
would be absurd to reduce the amount of restitution Malone 
owed  O’Hern  based  on  O’Hern’s  repossession  of  his  own 
cattle.  To  the  extent  it  belonged  to  third  parties  other  than 
Anderson,  the  MVRA  is  clear  that  receipt  of,  or  entitlement 
to receive, compensation from any source other than the de‐
fendant cannot be considered in determining the amount of 
restitution. 18 U.S.C. § 3664(f)(1)(B).  
    To  the  extent  O’Hern  may  have  taken  and  sold  Ander‐
son’s cattle, the proceeds of such a sale could have been used 
to reduce the restitution amount since Malone and Anderson 
were  jointly  and  severally  liable  for  the  restitution  ordered. 
However,  Malone  failed  to  prove  any  of  the  cattle  O’Hern 
took and sold belonged to Anderson. It is true that he point‐
ed to evidence that some of the cattle O’Hern sold belonged 
to GLS but none of that evidence showed the cattle belonged 
to Anderson.3 If the cattle were not Anderson’s, proceeds from 
their sale  could not be  used  to  offset O’Hern’s loss,  and  the 
district judge was correct not to factor them into the restitu‐
tion amount. 
   In  sum,  the  district  judge’s  restitution  award  was  sup‐
ported  by  the  preponderance  of  the  evidence  regarding 
O’Hern’s loss and the cash that was returned to him, the only 
two relevant factors. It would have been error for the district 
judge to consider other amounts O’Hern may be adjudged to 
owe Malone  or Anderson in  a forthcoming  state  court deci‐

                                                 
3 Malone inaccurately referred to those cattle in his brief and at oral ar‐

gument as Anderson’s, but the evidence he offered in support indicated 
they were GLS’s. 
14                                                           No. 13‐2432 

sion.4 Since those other amounts were irrelevant, the district 
judge did not err in failing to postpone the determination of 
restitution  under  18 U.S.C.  § 3664(d)(5)  to  allow  time  to  de‐
termine those amounts. Nor did she misunderstand her dis‐
cretion  to  apply  the  complexity  exception  or  abuse  her  dis‐
cretion by not doing so where the restitution calculation was 
straightforward.  Accordingly,  the  district  judge’s  restitution 
decision is 
                                                              AFFIRMED. 




                                                 
4 This does not mean, however, that O’Hern will get a windfall if things 

go his way in the state court case. If the state court makes a finding that 
Malone believes entitles him to a set‐off under the MVRA, he may peti‐
tion the Court to reduce the restitution award amount at that time. See 18 
U.S.C. § 3664(j)(2).